Filed 5/12/14 In re R.A. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re R.A., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,
v.                                                                       A139861
R.A.,                                                                    (Solano County
         Defendant and Appellant.                                         Super. Ct. No. J41876)



         After the San Francisco Superior Court found that appellant R.A., a ward of the
court, had committed acts constituting the felony offenses of second degree robbery (Pen.
Code, §§ 211, 212.5, subd. (c)) and assault by force likely to cause great bodily injury
(Pen. Code. § 245, subd. (a)(4)), the case was transferred to the Superior Court in Solano
County, appellant’s county of residence, for disposition. The Solano County Superior
Court continued appellant as a ward of the court and committed him to juvenile hall for
120 days, and thereafter to be released to the custody of his mother under the supervision
of the probation department.
         Appellant’s counsel has briefed no issues and asks us to independently review the
record to determine whether there are any arguable issues. (People v. Wende (1979) 25
Cal.3d 436 (Wende).) As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we
affirmatively note that appellant has been informed of his right to file a supplemental
brief and he has not filed such a brief. We have examined the entire record in accordance

                                                             1
with Wende. Because we find no issues that require further briefing, we affirm the
jurisdictional order of August 13, 2013 and the dispositional order of September 3, 2013.
        On September 28, 2011, the Contra Costa Superior Court declared appellant, then
14 years old, a ward of the court under section 602 of the Welfare and Institutions Code1
after finding that he committed the act of first degree residential burglary (Pen. Code,
§§ 459, 460). Appellant was released to his mother’s custody under the supervision of
the county probation department with no expiration date. On January 31, 2013, the case
was transferred to Solano County because of a change of residence of appellant and his
mother.
        On July 23, 2013, the San Francisco County district attorney filed the current
section 602 petition alleging that appellant had committed acts constituting the felony
offense of second degree robbery (Pen. Code, §§ 211, 212.5, subd. (c)), assault by means
of force likely to cause great bodily injury (Pen. Code, § 245, subd. (a)(4)), as a felony
offense, and the misdemeanor offense of destroying or concealing evidence (Pen. Code,
§ 135).
        At a contested jurisdictional hearing on August 13, 2013, the juvenile court heard
testimony from the victim of the robbery and assault, and San Francisco Police Officers
Janice Sampol and Steven Needham. The victim testified that on the evening of July 19,
2013, she was waiting for a bus when she was joined by two young men, one of whom
she later identified as appellant. While the victim was standing with her cell phone in
both hands, sending a text message, appellant approached and with an open palm struck
the cell phone causing it to fall to the ground. Both appellant and the victim grabbed for
the phone. Appellant grabbed the phone first, and the victim grabbed appellant’s shirt
collar. They struggled for a short time and then appellant with a closed fist punched the
victim in her face, hitting her upper lip and causing it to swell and bruise inside. Stunned
by the blow, the victim released appellant and he and the other man fled with the victim


1
        All further unspecified statutory references are to the Welfare and Institutions
Code.


                                              2
in pursuit. During the pursuit, the victim saw a marked police car, pointed to the men and
said, “That’s them,” and the police car sped off after the men.
       Ultimately, Officer Needham detained and arrested appellant. During a search of
appellant’s person, the police found an iPod in a distinctive case. After he was read his
Miranda rights, appellant asked for a lawyer. While the police officers were waiting for
transportation to take appellant to jail, the officers spoke among themselves, commenting
that one of the officers had found an iPod with a distinctive case. Appellant stated the
iPod belonged to his girlfriend and he wanted it back. When Officer Needham said the
iPod would not be returned, appellant offered to tell the officers where the victim’s phone
was located if they returned the iPod to him. The officers then allowed appellant to show
them the location of the victim’s phone and the phone was later returned to the victim.
About an hour after the robbery, Officer Sampol took the victim to the street where
appellant was being detained and the victim identified appellant because she remembered
his face and clothing.
       The juvenile court found true beyond a reasonable doubt that appellant had
committed acts constituting second degree robbery and assault by means of force likely
to cause great bodily injury as felony offenses. The court noted the victim was an
“extremely credible” witness, and that all of her testimony was “corroborated” by the
police officers. The court dismissed the charge of destroying or concealing evidence
because it was not sure that appellant had tried to hide or conceal the victim’s phone. In
so ruling, the court noted “[appellant] may have dropped the phone, I don’t know. He
certainly helped the officers find the phone.” The case was transferred to Solano County
for disposition.
       At the dispositional hearing on September 3, 2013, the juvenile court continued
appellant as a ward of the court and committed him to juvenile hall for 120 days (with
credit for time served of 47 days), and with an order that the last 30 days might be served
on electronic monitoring in lieu of juvenile hall. On completion of his juvenile hall
commitment, appellant would be released to the custody of his mother under the
supervision of the probation department. The court also committed appellant to juvenile


                                             3
hall for an additional five mandatory weekends, which could be excused by the probation
officer if appellant was in compliance with the terms of his probation. The court imposed
other probationary conditions including that appellant attend mandatory anger
management counseling and submit weekly school attendance and progress reports to the
probation department for 60 days and thereafter at the probation officer’s discretion.
Appellant was ordered to pay the statutorily mandated minimum restitution fine of $100.
(§ 730.6, subd. (b).)
       We agree with appellant’s counsel that there are no issues requiring further
briefing. Appellant was represented by counsel in the juvenile court and received fair
hearings. Substantial evidence supports the juvenile court’s findings that appellant
committed acts constituting second degree robbery and assault by means of force likely
to cause great bodily injury as felony offenses. The record does not reflect any error or
abuse of discretion in the disposition.
                                      DISPOSITION
       The jurisdictional and dispositional orders are affirmed.



                                                 _________________________
                                                 Jenkins, J.


We concur:


_________________________
Pollak, Acting P. J.


_________________________
Siggins, J.




                                             4